Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
7/18/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 7/18/22.
Claim 1, 3, 9, 12, 14, 16 and 18 are amended. 
4.	Claims 1-20 are pending.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a memory device and a method comprising a memory array having cells arranged in rows and columns, wherein a subset of the cells in each of the rows holds a row activation count for each row; a counter unit: that in response to an activation of a row caused by a read operation on at least a portion of the row, increments the row activation count for at least one of the rows prior to a completion of the read operation, wherein the activation of the row causes the row to be read out to a row buffer; and writes-back, in a manner that bypasses the row buffer, the row activation count in an incremented state to the subset of the cells in the row that held the row activation count prior to the activation; and a service unit coupled to the counter unit that performs a service with respect to one or more other rows, offset from the row, in response to the row activation count associated with a row satisfying service criteria.
	Prior art does not disclose a computing apparatus comprising: a plurality of memory devices; a controller that controls access to the plurality of memory devices; wherein each of the memory devices comprises: a memory array comprising cells arranged in rows and columns, wherein a subset of the cells in each of the rows holds a row activation count for each row; a counter unit that: increments the row activation count for at least one of the rows in response to an activation of the row, wherein the activation of the row causes the row to be read out to a row buffer; and writes-back, in a manner that bypasses the row buffer, the row activation count in an incremented state to the subset of the cells in the row that held the row activation count prior to the activation; and a service unit coupled to the counter unit that performs a service with respect to one or more other rows, offset from the row, in response to the row activation count associated with the row satisfying service criteria.
	Prior art also does not disclose An integrated circuit comprising: a memory array comprising cells arranged in rows and columns, wherein a subset of the cells in each of the rows holds a row activation count for each row; counter circuitry that: increments the row activation count for at least one of the rows in response to an activation of the row, wherein the activation of the row causes the row to be read out to a row buffer; and writes-back, in a manner that bypasses the row buffer, the row activation count in an incremented state to the subset of the cells in the row that held the row activation count prior to the activation; and refresh circuitry coupled to the counter circuitry that refreshes one or more other rows, offset from the row, in response to the row activation count associated with the row satisfying refresh criteria.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825